DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-52 and 54-83 are canceled.
Claims 53 and 84-98 are under examination.

Priority
Applicant’s Arguments: The Office asserts that the foreign priority document (EP Application No. 18214994) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) (excepting the “best mode” requirement). Consequently, the Office asserts that the US effective filing date for the presently pending claims is December 19, 2019. Applicant respectfully traverses. The Office has failed to indicate any particular pending claim that does not meet the requirements of 35 U.S.C § 112(a) (excepting the best mode requirement) in its rejection of the priority of the application. However, the Office has variously rejected claims 53 and 83-98 for lack of enablement, but as demonstrated above, the amended claims, at least, are fully enabled and meet all the requirements of 35 U.S.C. § 112(a) to be awarded the priority date of December 21, 2018. Applicant respectfully requests that the Office withdraw the rejection of Applicant’s priority claim and acknowledge Applicant’s priority date of December 21, 2018 for the presently claimed invention.
Examiner’s Response to Traversal:  The claims under examination currently receive the U.S. effective filing date of 12/21/2018 as they are currently enabled and described, including in the foreign priority document.

Objections Withdrawn
Specification
The objection to the specification for use of the terms AVI-TAG (Pg. 89, 120, and 124) and TRITON (Pg. 134) is withdrawn in view of Applicant’s amendments. 

The objection to the disclosure for presence of embedded hyperlinks is withdrawn in view of Applicant’s amendments.   

The objection to the title of the invention is withdrawn in view of Applicant’s amendments.   

Claim Objections
The objection to claim 91 is withdrawn in view of Applicant’s amendments.  

Objections Maintained
Nucleotide and/or Amino Acid Sequence Disclosures
Applicant’s Arguments:  The Office has objected to the specification for referencing amino acid sequences that lack assigned identifiers. In particular, the Office notes that SEQ ID NOs are required at pages 54 and 68. Office Action, page 6. Applicant 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to two sequences on page 54 which are still not represented by sequence identifiers.  Thus, this objection stands for the reasons of record.  These sequences include (GxS)n and (GxS)nGm.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 53 and 83-98 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.  

The rejection of claims 87 and 93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 53, 84-86, 88-92, and 94-98 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Applicant’s Arguments:  The Office has variously rejected claims 53 and 83-98 as being indefinite with regard to particular claim terms. Each of these rejections is addressed, in turn, below.
The Office has rejected claim 53 and its dependent claims, alleging that “[t]here are clearly multiple structural interpretations of the claimed antibody.” Office Action, page 10. In particular, the Office asserts that “the antibody can be polyclonal.” /d. Applicant respectfully disagrees with the Office’s assertion; however, by the present amendments, claim 53 now recites all six CDR sequences for both binding domains of the claimed antibody. Thus, the claimed bispecific antibody is structurally defined, and, in particular, cannot be a polyclonal antibody. This rejection as applied to present claim 53 and its dependent claims may be withdrawn. 
Applicant respectfully requests reconsideration and withdrawal of this rejection as applied to present claim 53 and its dependent claims.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
The claims rejected above still have multiple interpretations of the antibody recited including a bispecific polyclonal antibody for the reasons of record.  Polyclonal antibodies contain molecules with six CDRs.  Having such does not define only a single antibody molecule nor distinguish it from a polyclonal antibody.  There is no amendment made that ensures that the two binding domains of claim 53 are linked or in one molecule.  Thus, for the reason of record this rejection must stand.

Conclusion
Claims 87 and 93 are objected to for depending on rejected claims.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael Allen/Primary Examiner, Art Unit 1642